Title: From Thomas Jefferson to Eulalie Cathalan, 13 July 1820
From: Jefferson, Thomas
To: Cathalan, Eulalie

Monticello
July 13. 20.I learnt, Madam, with great sensibility, the death of my friend Mr Cathalan, your estimable father. the information came first thro’ the public papers in the month of August; and it’s confirmation by your letter of that month recieved in October: and tho’ late, I not the less sincerely offer my cordial condolance. no one had more opportunity than myself of knowing his value as a public officer; and a friendly correspondence of 35. years, kept alive the personal esteem which his kind hospitalities to me when at Marseilles, had strongly impressed on my mind. we are to look for consolation only in the assurance that when we meet again it will be to part no more. my recollection of yourself, an infant in 1787. when I was of full years, admonishes me that my own call cannot be long after that of my friend.I am to thank you, Madam, for having put my letter of May 26. into so good hands as those of mr Oliver. he executed my commissions to my perfect satisfaction: and I am to add my approbation of your payment of the balance of my remittance to mr Dodge.  Having long withdrawn all attention to the transactions of our government, the particulars of mr Cathalan’s advances for the squadron of the US. in the Mediterranean, committed to mr Shaler, are unknown to me. the President of the US. is my particular friend. his country seat adjoins that of my residence, and he is dayly expected on a visit to it. I shall not fail to interest his just attentions to your care: and, if not already done, I am sure he will do what is right.I pray you to accept the assurance of my great respect & attachmentTh: Jefferson